Citation Nr: 1626123	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  15-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1953 to May 1955 and received the Korean Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a Board hearing on his September 2015 VA Form 9, but later withdrew such request in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral hearing loss disability is currently assigned a 50 percent disability rating, effective July, 30, 2008.  The Veteran's bilateral hearing loss disability is rated under Diagnostic Code 6100.  Relevant regulations state that "[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  See 38 C.F.R. § 4.85(a) (2015).  

The Veteran was most recently afforded a VA audiological examination in October 2014.  Speech discrimination scores (using the Maryland CNC test) were noted to be 44 percent for the right ear and 60 percent for the left ear.  In May 2015, a March 2015 VA audiological treatment note was submitted by an attorney who is not the Veteran's current representative.  Speech recognition scores were noted to have been based on the CID W-22 test and the results were noted as 40 percent for the right ear and 44 percent for the left ear.  Two May 2015 statements (from the attorney who is not the Veteran's current representative) referenced the March 2015 VA treatment note and stated that "[t]his testing confirms what [the Veteran] has suspected -- that is, that he has, experienced a decrease in his ability to hear and understand the spoken word and -- accordingly -- an increase in his disability."  The August 2015 Statement of the Case correctly noted that the results found in the March 2015 VA audiological treatment note could not be the basis for an increased disability rating for the Veteran's bilateral hearing loss disability because a speech recognition test other than the Maryland CNC test was used.  On his September 2015 VA Form 9, the Veteran stated that he had "bilateral hearing loss that is progressively getting worse and worse.  It is getting to the point that I can hardly hear at all, even with hearing aids."

The Veteran's report of progressive worsening of his bilateral hearing loss combined with the March 2015 VA audiological treatment note reflecting worse speech recognition percentages than found at the October 2014 VA audiological examination (though based on different speech discrimination tests) indicates possible increased severity of the Veteran's service-connected bilateral hearing loss disability since the last VA examination.  In light of this possible increased severity, the Board concludes that remand is required to afford the Veteran a new VA examination. 

In addition, while on remand, all outstanding VA treatment records must be obtained.  In this regard, the Board notes that VA treatment records are of record during the appeal period from the Tennessee Valley Healthcare System up to July 2015; more recent records must be obtained on remand.  In addition, the evidence of record indicated that the Veteran also received VA treatment at the West Palm Beach VA Medical Center (VAMC), as the Veteran apparently spends winters in Florida.  The only record from this facility is the previously mentioned March 2015 VA audiological treatment note.  As such, while on remand, all VA treatment records from the West Palm Beach VAMC (and any related facilities) must be obtained.  Moreover, VA treatment notes of record referenced the results of audiological testing, but it is unclear if all such results are of record.  For example, a June 2015 VA audiological treatment note stated that the Veteran's spouse "wanted a copy of [the Veteran's] audiogram and was directed to see release of information office for a copy of his hearing test."  This treatment note did not include the results of audiological testing and it is not clear if such testing was conducted.  In addition, the March 2015 VA audiological treatment note referenced audiological test results from 2013 and 2014, to include speech discrimination results, but complete information (such as what speech discrimination test was used) is not of record.  Further, a September 2013 VA audiological treatment note, which included a diagnosis of bilateral hearing loss, stated that "[a]n audiogram was recorded at this visit, and is viewable via the tools menu of CPRS, in 'AUDIOGRAM DISPLAY'."  This note also noted "Word Recognition is poor at 44% [right ear] and 56% [left ear]," but without specification as to which word recognition test was conducted (these word recognition scores were the same as the results referenced in the March 2015 VA audiological treatment note for 2013).  As such, while on remand, results of all VA audiological testing, to include speech discrimination test results (and to the extent feasible what speech discrimination test was used), must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  This specifically includes from the Tennessee Valley Healthcare System from July 2015 and all VA treatment records from the West Palm Beach VAMC (and any related facilities).

In addition, results of all VA audiological testing, to include speech discrimination test results (and to the extent feasible what speech discrimination test was used), must be obtained (see the body of the remand above for further discussion).  

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




